Name: Commission Regulation (EC) No 1235/2001 of 22 June 2001 amending Regulation (EC) No 1529/2000 establishing the list of varieties of Cannabis sativa L. eligible for aid under Council Regulation (EEC) No 2358/71
 Type: Regulation
 Subject Matter: plant product;  economic policy;  means of agricultural production
 Date Published: nan

 Avis juridique important|32001R1235Commission Regulation (EC) No 1235/2001 of 22 June 2001 amending Regulation (EC) No 1529/2000 establishing the list of varieties of Cannabis sativa L. eligible for aid under Council Regulation (EEC) No 2358/71 Official Journal L 168 , 23/06/2001 P. 0017 - 0017Commission Regulation (EC) No 1235/2001of 22 June 2001amending Regulation (EC) No 1529/2000 establishing the list of varieties of Cannabis sativa L. eligible for aid under Council Regulation (EEC) No 2358/71THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organisation of the market in seeds(1), as last amended by Regulation (EC) No 2371/2000(2), and in particular Article 3(6) thereof,Whereas:(1) Article 1 of Commission Regulation (EC) No 1529/2000(3) lays down that the varieties of Cannabis sativa L. eligible for aid under Article 3(6) of Regulation (EEC) No 2358/71 are those listed in Annex B to Commission Regulation (EEC) No 1164/89 of 28 April 1989 laying down detailed rules concerning the aid for fibre flax and hemp(4). That Regulation is repealed with effect from 1 July 2001 by Commission Regulation (EC) No 245/2001(5) which lays down detailed rules for the application of Council Regulation (EC) No 1673/2000(6) on the common organisation of the markets in flax and hemp grown for fibre.(2) In order to ensure uniform application throughout the Community of the rules for granting the aid within the meaning of Regulation (EEC) No 2358/71, Regulation (EC) No 1529/2000 should be amended taking as a reference the list of varieties of flax and hemp grown for fibre eligible for the support system for producers of certain arable crops as set out in Annex XII to Commission Regulation (EC) No 2316/1999(7), as last amended by Regulation (EC) No 1157/2001(8).(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seed,HAS ADOPTED THIS REGULATION:Article 1Article 1 of Regulation (EC) No 1529/2000 is replaced by the following: "The varieties of Cannabis sativa L. eligible for aid under Article 3(6) of Regulation (EEC) No 2358/71 shall be those listed in Annex XII to Commission Regulation (EC) No 2316/1999(9)."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 June 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 246, 5.11.1971, p. 1.(2) OJ L 275, 27.10.2000, p. 1.(3) OJ L 175, 14.7.2000, p. 67.(4) OJ L 121, 29.4.1989, p. 4.(5) OJ L 35, 6.2.2001, p. 18.(6) OJ L 193, 29.7.2000, p. 16.(7) OJ L 280, 30.10.1999, p. 43.(8) OJ L 157, 14.6.2001, p. 8.(9) OJ L 280, 30.10.1999, p. 43.